 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        CYNTHIA LOUISE FORD,
 8                           Plaintiff,
 9         v.                                          C18-191 TSZ

10      COMMISSIONER OF SOCIAL                         ORDER
        SECURITY,
11
                             Defendant.
12

13         Having reviewed the Report and Recommendation (“R&R”) of the Honorable

14 Theresa L. Fricke, docket no. 23, plaintiff’s objections to the R&R, docket no. 24, and the

15 Commissioner’s response to plaintiff’s objections, docket no. 25, the Court does hereby

16 ORDER as follows:

17         (1)    The R&R is ADOPTED. Plaintiff’s contention that the R&R failed to

18 address issues raised in Sections IV and V of the opening brief, docket no. 16, lacks

19 merit. The R&R concludes that the Administrative Law Judge (“ALJ”) did not err in

20 assessing plaintiff’s residual functional capacity, which is summarized at AR 29, or in

21 ruling that plaintiff is capable of performing past relevant work as a receptionist, and

22

23

     ORDER - 1
 1 thus, the R&R was not required to analyze the additional matters raised in Sections IV

 2 and V of the opening brief.

 3         (2)   The Commissioner’s decision is AFFIRMED.

 4         (3)   The Clerk is directed to enter judgment consistent with this Order, to send a

 5 copy of this Order and the judgment to all counsel of record, and to CLOSE this case.

 6         IT IS SO ORDERED.

 7         Dated this 19th day of April, 2019.

 8

 9                                                  A
                                                    Thomas S. Zilly
10
                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
